Citation Nr: 0407363	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This appeal arises from a January 2002 rating action that 
denied a rating in excess of 30 percent for hepatitis C.  A 
Notice of Disagreement was received in March 2002, and a 
Statement of the Case (SOC) was issued in September 2002.  A 
Substantive Appeal was received in October 2002.

In November 2003, the veteran testified during a Board of 
Veterans' Appeals (Board) videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

During the Board hearing, the veteran testified that he 
currently suffers from additional unspecified disability that 
was caused by medication prescribed for the service-connected 
hepatitis C, and also claimed entitlement to special monthly 
compensation as a result of his service-connected 
disabilities.  As these matters have not been adjudicated by 
the RO, and are not properly before the Board for appellate 
consideration at this time, they are referred to the RO for 
appropriate action.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


REMAND

Initially, the Board notes that, subsequent to the issuance 
of the SOC in September 2002 and prior to the RO's October 
2003 certification of this appeal to the Board, additional 
evidence in the form of VA medical records pertaining to the 
issue on appeal was added to the claims file.  As the record 
does not include a Supplemental SOC (SSOC) reflecting initial 
RO consideration of that evidence, a remand to the RO is 
required to cure this procedural defect.  See 38 C.F.R. §§ 
19.31, 19.37 (2003). 

The Board also notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A    § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when any such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The RO must obtain and associate with the claims file all 
records of pertinent outstanding medical treatment of the 
veteran, to ensure that the record is complete and that 
examiners have his fully-documented medical history.  In this 
regard, the record indicates continuing treatment of the 
veteran for the disability at issue at the VA Medical Centers 
(VAMCs) in Philadelphia and Coatesville, Pennsylvania.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records of VA 
treatment and evaluation for hepatitis and liver function 
from the Coatesville facility from 1998 to the present time, 
and from the Philadelphia facility from March 2003 to the 
present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2003) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish written 
authorization to enable it to obtain copies of all medical 
records of his treatment and evaluation for hepatitis and 
liver function by George M. Romanzo, M.D., 500 Willow Avenue, 
Ambler, Pennsylvania 19002; and Steven L. Nack, M.D., 
Hillmont G.I., p.c., 2303 North Broad Street, Colmar, 
Pennsylvania 18915.

After all medical records have been obtained, the RO should 
schedule the veteran to undergo a VA examination to determine 
the extent and degree of severity of his hepatitis C.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the VA medical facility at which it was to 
have been conducted.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should request, from the 
Philadelphia VAMC, copies of all records 
of treatment and evaluation of the 
veteran for hepatitis and liver function 
from March 2003 to the present time; and, 
from the Coatesville VAMC, all such 
records from 1998 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request the veteran to 
furnish authorization to enable the VA to 
obtain all clinical records of his 
treatment and evaluation for hepatitis 
and liver function by George M. Romanzo, 
M.D., 500 Willow Avenue, Ambler, 
Pennsylvania 19002; and Steven L. Nack, 
M.D., Hillmont G.I., p.c., 2303 North 
Broad Street, Colmar, Pennsylvania 18915.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the VA may 
decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination to obtain 
information as to the current extent and 
degree of severity of his hepatitis C.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should specifically comment 
as to whether the veteran exhibits any of 
the following signs and symptoms due to 
hepatitis C infection: 

(a)	daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a 
total duration of at least 2 weeks, 
but less than 4 weeks, during the past 
12-month period;

(b)	daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least 4 weeks, but less than 6 
weeks, during the past 12-month 
period;

(c)	daily fatigue, malaise, and 
anorexia, with substantial weight loss 
(or other indication of malnutrition) 
and hepatomegaly, or; incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least       6 weeks during the 
past 12-month period, but not 
occurring constantly; or

(d)	near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

The examiner is advised that, for 
purposes of the above evaluation, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.  

All examination findings and comments 
should be set forth in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determination, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


